 



EXECUTION COPY
SECOND AMENDMENT
          SECOND AMENDMENT, dated as of October 17, 2007 (this “Amendment”), to
the Credit Agreement, dated as of March 30, 2007 (as heretofore amended,
supplemented or otherwise modified, the “Credit Agreement”), among DELEK US
HOLDINGS, INC., a Delaware corporation (the “Borrower”), the several banks and
other financial institutions or entities from time to time parties thereto (the
“Lenders”), LEHMAN COMMERCIAL PAPER INC., as administrative agent (the
“Administrative Agent”), LEHMAN BROTHERS INC., as arranger and joint bookrunner,
and JPMorgan Chase Bank, N.A. as documentation agent.
W I T N E S S E T H:
          WHEREAS, pursuant to the Credit Agreement, the Lenders have made an
interim loan credit facility available to the Borrower on the terms set forth in
the Credit Agreement;
          WHEREAS, the Borrower has requested that the Lenders agree to amend
certain provisions of the Credit Agreement; and
          WHEREAS, the Lenders have agreed to amend the Credit Agreement solely
on the terms and conditions set forth herein;
          NOW, THEREFORE, in consideration of the premises and for other good
and valuable consideration, the receipt of which is hereby acknowledged, the
parties hereto agree as follows:
          Section 1. Defined Terms. Unless otherwise defined herein, capitalized
terms which are defined in the Credit Agreement are used herein as defined
therein.
          Section 2. Amendment to Section 6.6. Section 6.6 of the Credit
Agreement is hereby amended by deleting clause (ii) in its entirety and
replacing it with the following:
          “(ii) two special dividends in an aggregate amount not to exceed
$21,000,000 in 2007.”
          Section 3. Effectiveness. This Amendment shall become effective on the
date hereof once the Administrative Agent shall have received the Required
Lenders’ consent.
          Section 4. Continuing Effect. Except as expressly set forth in this
Amendment, all of the terms and provisions of the Credit Agreement and the other
Loan Documents are ratified and confirmed, and are and shall remain in full
force and effect, and the Borrower shall continue to be bound by all of such
terms and provisions. The amendment provided for herein is limited as specified
herein and shall not constitute an amendment or waiver of any provision of the
Credit Agreement or the other Loan Documents not expressly referred to herein
and shall not be construed as an amendment, waiver or consent to any action on
the part of the Borrower that would require an amendment, waiver or consent of
the Administrative Agent or the Lenders except as expressly stated herein. Any
reference to the

 



--------------------------------------------------------------------------------



 



2
“Credit Agreement” in the Loan Documents or any related documents shall be
deemed to be a reference to the Credit Agreement as amended by this Amendment.
          Section 5. Expenses. The Borrower agrees to pay and reimburse the
Administrative Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the preparation and delivery of this Amendment,
including, without limitation, the reasonable fees and disbursements of counsel
to the Administrative Agent.
          Section 6. Governing Law. This Amendment shall in all respects be
governed by and construed in accordance with the laws of the State of New York.
          Section 7. Counterparts. This Amendment may be signed in any number of
counterparts (including by telecopy), each of which shall constitute an
original, but all of which when taken together shall constitute one instrument.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed by the respective officers thereunto duly authorized as of the
year and date first above written.

                  DELEK US HOLDINGS, INC.
 
           
 
  By:   /s/ John P. Colling, Jr.    
 
           
 
  Name:   John P. Colling, Jr.    
 
  Title:   VP & Treasurer    
 
           
 
  By:   /s/ Edward Morgan    
 
           
 
  Name:   Edward Morgan    
 
  Title:   CFO    

Delek US Holdings, Inc. Second Amendment

 



--------------------------------------------------------------------------------



 



                  LEHMAN COMMERCIAL PAPER INC., as     Administrative Agent and
Lender
 
           
 
  By:   /s/ Ritam Bhalla
 
   
 
      Name: Ritam Bhalla    
 
      Title: Authorized Signatory    

Delek US Holdings, Inc. Second Amendment

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A., as Lender
 
           
 
  By:   /s/ Timothy B. Fouts
 
   
 
      Name: Timothy B. Fouts    
 
      Title: Senior Vice President    

Delek US Holdings, Inc. Second Amendment

 